ALLOWABILITY NOTICE

Reasons for Allowance
Applicants’ amendments and remarks filed 11/18/2021 have been entered and considered and are found persuasive. Applicants have amended independent claim 1 to incorporate subject matter that was indicated as allowable in the non-final rejection mailed 09/16/2021.  
Claim objections are withdrawn in view of amendments.
Double patenting rejections are withdrawn in view of amendments.
Claims 1-6, 9, 10, 12, and 15-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, alone or in combination, fails to fairly teach or suggest these limitations, including the concept of generating a magnetic resonance (MR) image from input MR spatial frequency data using a neural network model including a first neural network block, wherein the first neural network block is configured to perform processing using a non-uniform Fourier transformation for transforming image domain data to spatial frequency domain data, and applying the first neural network block to image domain data, wherein the applying comprises: applying, to the image domain data, the non-uniform Fourier transformation followed by an adjoint non-uniform Fourier transformation to obtain first output, applying the adjoint non-uniform Fourier transformation to the input MR spatial frequency data to obtain second output, and providing the image domain data, the first output, and the second output as inputs to the plurality of convolutional layers.
2 for example) receive as input the output of the data consistency layer, which includes taking the inverse Fourier transform and Fourier transform of input image domain data. The non-uniform Fourier transform and adjoint non-uniform Fourier transform is taught by Lustig in Fig. 3b for the purpose of Fourier transform and inverse Fourier transform. This data consistency process (Lustig Fig. 3a) also includes applying the adjoint non-uniform Fourier transformation to the input MR spatial frequency data. However, there is not a first and second output of this process, it is a single process. In Lustig Fig. 3a, for example, the input MR spatial frequency data is combined with the Fourier transform of the image domain data as an intermediary step of the process. There is only one single output that is then combined with the image domain data.
The claim language goes beyond the similarities of these devices and Applicant’s invention and a combination could not reasonably be made without impermissible hindsight. The differences here are viewed as allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday - Friday 9AM - 5PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Raphael Schwartz/
Examiner, Art Unit 2661

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661